



Exhibit 10(a)


               Maximum Performance Shares    Date of Grant: January 4, 2016


2016 TSR PERFORMANCE AWARD
(EQUITY PORTION)


2004 OMNIBUS STOCK AND INCENTIVE PLAN


DENBURY RESOURCES INC.


This TSR PERFORMANCE AWARD (this “Award”) is made effective on the Date of Grant
by Denbury Resources Inc. (the “Company”) in favor of _____________________
(“Holder”).


WHEREAS, in accordance with the 2004 Omnibus Stock and Incentive Plan for
Denbury Resources Inc., as amended and/or restated (the “Plan”), the Committee
may grant performance-based Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn Performance Shares (as defined below) based on the Performance Criteria
set forth in the Plan and this Award, and subject to all of the provisions,
including without limitation the vesting provisions, of the Plan and of this
Award;


WHEREAS, no Performance Shares will be issued or outstanding until the Vesting
Date; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, and all
of which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.    Performance Share Grant. The Company hereby grants Holder the right to
earn and vest in up to a maximum of [___________] Restricted Stock Units (the
“Performance Shares”). On the Delivery Date, the Performance Shares entitle the
Holder to receive shares of the Company’s Common Stock equal to the number of
Earned Performance Shares up to and including the number of Maximum Performance
Shares.


2.    Definitions. All words capitalized herein that are defined in the Plan
shall have the meaning assigned them in the Plan; other capitalized words shall
have the following meaning, or shall be defined elsewhere in this Award:


(a)
“Annual TSR” means for the Company and each Peer Company, the result, expressed
as a percentage, of the calculation of TSR for each of them set out in Section
4(a) hereof as to a Calendar Year within the Performance Period.



(b)
“Beginning Common Stock Price” means the average of the Closing Price of the
primary common equity security for the Company and each Peer Company for each of
the 10 trading days immediately preceding the first day of each Calendar Year,
taken separately, within the Performance Period being measured.



(c)
“Calendar Year” means the 12-month period beginning January 1 and ending
December 31 for the Company and each Peer Company.



(d)
“Change of Control” or “CIC” means, without limitation, the same as it does in
the Plan.



(e)
“Closing Price” means the last reported sales price of the primary common equity
security of the Company and each Peer Company, as reported by the national
exchange upon which such security is traded; provided, however, in the event the
primary common equity security of the Company or a Peer Company is not traded on
a national exchange at the time of such determination, “Closing Price” will be
the price determined by the Committee in good faith based upon a review of the
facts and circumstances available to the Committee.



(f)
“Delivery Date” means (i) if Sections 6(b), 7(c)(i), (ii), or (iii) apply, the
date on which Performance Shares are delivered to Holder which shall be no later
than the dates set forth in Section 6(b) or 7(c)(i), (ii) or (iii), as
applicable or (ii) if





1



--------------------------------------------------------------------------------





Sections 6(b) or 7(c)(i), (ii) or (iii) do not apply, the date on which Earned
Performance Shares are delivered to Holder, which shall be no later than 30 days
following March 31, 2019 (i.e., the Vesting Date).


(g)
“Disability” means, without limitation, the same as it does in the Plan.



(h)
“Earned Performance Shares” means the number of Performance Shares which are
earned during the Performance Period as described and calculated in Section 6.



(i)
“Ending Common Stock Price” equals the average of the Closing Price of the
primary common equity security for the Company and each Peer Company for each of
the 10 trading days ending on and including the last day of each Calendar Year,
taken separately, within the Performance Period.



(j)
“Maximum Performance Shares” means the maximum number of Performance Shares, as
set forth in Section 1, which may be earned under this Award if there are no
reductions in the number of Performance Shares under Section 5.



(k)
“Peer Company” means each of the companies listed on Appendix A hereto, as
adjusted pursuant to Appendix A.



(l)
“Performance Criteria” means the Total Shareholder Return measure defined in
Section 4 for the Performance Period.



(m)
“Performance Period” means the three-year period beginning on the first day of
the Calendar Year of the Date of Grant and ending on December 31 of the Calendar
Year three years thereafter, provided that in the event of a Change of Control,
the Performance Period will end on the date that such Change of Control takes
effect.



(n)
“Performance Percentage” means that percentage determined based upon the
relative ranking of the Company’s Three-Year Average TSR for the Performance
Period compared to the Three-Year Average TSR of each Peer Company for the
Performance Period as determined under the provisions of Section 4(e), subject
to reduction under Sections 5 and 12, if any.



(o)
“Post Separation Change of Control” means a Change of Control that closes
following Holder’s Separation, but where such Separation resulted from the
Commencement of the Change of Control prior to Holder’s Separation. For all
purposes of this Award, the term “Commencement of a Change of Control” shall
mean the date on which any material action, including without limitation through
a written offer, open-market bid, corporate action, proxy solicitation or
otherwise, is taken by a “person” (as defined in Section 13(d) or Section
14(d)(2) of the 1934 Act), or a “group” (as defined in Section 13(d)(3) of the
1934 Act), or their affiliates, to commence efforts that, within 12 months after
the date of such material action, leads to a Change of Control involving such
person, group, or their affiliates.



(p)
“Three-Year Average TSR” means for the Company and each Peer Company, the
result, expressed as a percentage, of averaging their respective Annual TSR for
each of the Calendar Years in the Performance Period.



(q)
“Total Shareholder Return” or “TSR” shall mean that percentage which reflects
the increase or decrease in the average closing trading price of the Company’s
or a Peer Company’s primary common equity security (assuming reinvestment of any
dividends) between the last 10 trading days of one Calendar Year and the last 10
trading days of the next Calendar Year, or as applicable, the average of such
yearly increases or decreases.



(r)
“Value of Reinvested Dividends” means a dollar amount derived by (i) calculating
an aggregate number of shares (or fractions thereof) of the Company or any Peer
Company represented by the sum of each dividend paid on their respective primary
common equity security during a Calendar Year (or portion thereof under Section
4(a)(ii) below) within the Performance Period, determined by dividing the per
share amount or value paid through each such dividend by the Closing Price of
that company’s primary common equity security on each such dividend payment
date, and (ii) then multiplying that aggregate number of shares by the Ending
Common Stock Price, respectively, of that company for that Calendar Year (or
portion thereof in the event of a Change of Control).



(s)
“Vesting Date” means March 31, 2019 or the effective date of any earlier (i)
Change of Control pursuant to Section 6(b) or (ii) death, Disability or Post
Separation Change of Control pursuant to Sections 7(c)(i), (ii) or (iii), as
appropriate.



3.    Performance Shares as Contractual Right. Each Performance Share represents
a contractual right to receive one share of Common Stock of the Company, subject
to the terms and conditions of this Award; provided that, based on relative
Total Shareholder Return as detailed below, the number of Performance Shares
that become Earned Performance Shares may range




2



--------------------------------------------------------------------------------





from 0% to 100% of the number of Maximum Performance Shares, and Holder’s right
to receive Common Stock of the Company in respect of Performance Shares is
generally contingent.


4.    Performance Percentage Earned With Respect to Total Shareholder Return
Measure.
(a)
Total Shareholder Return shall be calculated for the periods specified below as
follows:



(i) Annual TSR for the Company and each Peer Company for each Calendar Year
within the Performance Period shall equal the result of the following
calculation for each such company:


Ending Common Stock Price + Value of Reinvested Dividends
- 1
Beginning Common Stock Price



(ii) For any Calendar Year in which a Change of Control of the Company occurs,
Annual TSR for the Company and each Peer Company for that Calendar Year shall
equal the result of the following calculation for each such company:


[tsrchangeincontrol.jpg]


(b)
The Three-Year Average TSR of the Company and each Peer Company is to be
calculated as soon as practical after the end of the Performance Period. Once
calculated for the Company and for each Peer Company, the exact percentage of
the Company and each Peer Company’s respective Three-Year Average TSR shall be
listed in Column 3 of the table below in descending order of their respective
Three-Year Average TSR from the highest percentage to the lowest percentage.



(c)
Column 2 of the table below shall reflect each such company’s name.



(d)
The percentages in Column 4 of the table below are based upon increments derived
by dividing 100% by 17 (the number of Peer Companies), which percentage
increments will be adjusted, if necessary, on a pro rata basis to reflect a
reduction in the number of Peer Companies (for example, if at the end of the
Performance Period there were 16 Peer Companies, then the 5.9% increment
currently shown in Column 4 would become 6.3%).



(e)
The Company’s earned Performance Percentage will be that percentage shown in
Column 5 (subject to adjustment, if any, provided in Sections 5 or 12) opposite
the ranking of the Company in Column 1 (for example, in the following table for
18 Companies, being ranked as tenth would equal a Performance Percentage of
94%). The earned Performance Percentage will be adjusted to reflect adjustments
made to the percentages in Column 4, if any, pursuant to Section 4(d) above;
provided however, that the earned Performance Percentage may not be greater than
100%.







3



--------------------------------------------------------------------------------





Column 1
Column 2
Column 3
Column 4
Column 5
Ranking
Company Name
Actual Three-Year Average TSR
(expressed as a %)
Scale of Three-Year Average TSR for 18 Companies
(expressed as a %)
Performance Percentage Scale
(subject to interpolation)
1
 
 
100.0%
100%
2
 
 
94.1%
100%
3
 
 
88.2%
100%
4
 
 
82.4%
100%
5
 
 
76.5%
100%
6
 
 
70.6%
100%
7
 
 
64.7%
100%
8
 
 
58.8%
100%
9
 
 
52.9%
100%
10
 
 
47.1%
94%
11
 
 
41.2%
82%
12
 
 
35.3%
71%
13
 
 
29.4%
59%
14
 
 
23.5%
47%
15
 
 
17.6%
35%
16
 
 
11.8%
24%
17
 
 
5.9%
12%
18
 
 
0.0%
0%



5.    Committee’s Reduction of Performance Percentage. Notwithstanding any
provision hereof to the contrary, the Committee, in its sole discretion, by
Committee resolution prior to the Vesting Date, may reduce Holder’s otherwise
earned Performance Percentage in an amount (if any) based upon the Committee’s
subjective evaluation. Any reduction of Holder’s Performance Percentage by the
Committee for the Performance Period shall be determined after the end of the
Performance Period, and shall not exceed twenty-five percent (25%) of Holder’s
Performance Percentage earned during the Performance Period. The Committee does
not have discretion to increase a Holder’s Performance Percentage.
6.    Earned Performance Shares.
(a)    Earned Performance Shares. The number of Earned Performance Shares shall
be equal to the product of (i) the Maximum Performance Shares multiplied by (ii)
the Performance Percentage, as such number shall be reduced by the Company to
satisfy all minimum applicable federal, state, and local income tax withholding
requirements and employment tax withholding requirements. No fractional shares
will be issued to the Holder. The Performance Percentage shall be determined by
the Committee and the Holder will be advised as soon as administratively
practicable following the end of the Performance Period (but in no case later
than 90 days after the end of the Performance Period), and the Committee shall
certify whether and to the extent that the Performance Percentage has been
achieved, subject to the Change of Control provisions of Section 6(b) below.


(b)    Change of Control. Notwithstanding the foregoing and any other provision
hereof to the contrary, if a Change of Control of the Company occurs during the
Performance Period then, regardless of the Performance Percentage at the date of
the Change of Control of the Company, the Performance Period will end on the
date of the Change of Control and the performance for the partial year will be
annualized as set out in Section 4(a)(ii) above and averaged with the Annual TSR
calculated for any prior completed Calendar Year to determine Earned Performance
Shares, which Holder will be entitled to receive on the date of the Change of
Control, but in no event later than the 15th day of the third month after the
end of the Calendar Year in which such Change of Control occurs, and Holder
permanently shall forfeit the right to receive any other Performance Shares
under this Award.


7.
Vesting (and Forfeiture) of Earned Performance Shares.



(a)
No Separation Prior to the Vesting Date. If Holder does not experience a
Separation prior to the Vesting Date, Holder will be 100% vested in the Earned
Performance Shares.







4



--------------------------------------------------------------------------------





(b)
Retirement Vesting Date. In the event Holder reaches his Retirement Vesting Date
prior to the Vesting Date, then irrespective of whether or not Holder
experiences a Separation prior to the Vesting Date, Holder will be entitled to
receive Performance Shares in an amount equal to the number of Earned
Performance Shares on the Vesting Date (which Performance Shares will be
delivered to Holder on the Delivery Date), without any right to receive any
additional Performance Shares pursuant to this Award, and without any proration
of the number of Performance Shares earned in such circumstances.
Notwithstanding the foregoing, in the event Holder experiences a Separation
after Holder’s Retirement Vesting Date, but within 12 months of the Date of
Grant, all rights to receive Performance Shares under this Award will be
forfeited.



(c)
Forfeiture. Except to the extent expressly provided in Sections 7(b) and 7(c)
(i), (ii) or (iii), Holder permanently will forfeit all rights with respect to
all Performance Shares upon the date of his Separation, if such Separation
occurs prior to the Vesting Date.



(i) Death. If Holder experiences a Separation by reason of death prior to the
last day of the Performance Period, Holder’s Beneficiary will be entitled to
receive Performance Shares in an amount equal to the number of Maximum
Performance Shares (without any right to receive any other Performance Shares
pursuant to this Award) as soon as reasonably possible, but in no event more
than 60 days after Holder’s death. If Holder experiences a Separation by reason
of death prior to the Vesting Date but on or after the last day of the
Performance Period, Holder’s Beneficiary will be entitled to receive the number
of Earned Performance Shares based on the calculation in Section 6 herein (and
does not have any right to receive any other Performance Shares pursuant to this
Award) as soon as reasonably possible, but in no event more than 60 days after
Holder’s death.


(ii) Disability. If Holder experiences a Separation by reason of Disability
prior to the last day of the Performance Period, Holder or Holder’s Beneficiary,
as applicable, are entitled to receive Performance Shares in an amount equal to
the number of Maximum Performance Shares (without any right to receive any other
Performance Shares pursuant to this Award) as soon as reasonably possible, but
in no event later than the 15th day of the third month after the end of the
Calendar Year in which the Holder experiences a Separation by reason of
Disability. If Holder experiences a Separation by reason of Disability prior to
the Vesting Date but on or after the last day of the Performance Period, Holder
or Holder’s Beneficiary, as applicable, will be entitled to receive the number
of Earned Performance Shares based on the calculation in Section 6 herein
(without any right to receive any other Performance Shares pursuant to this
Award) as soon as reasonably possible, but in no event later than 60 days
following the Vesting Date.


(iii) Post Separation Change of Control. If there is a Post Separation Change of
Control, Holder will be entitled to receive Performance Shares in an amount
equal to the number of Maximum Performance Shares (without any right to receive
any additional Performance Shares pursuant to this Award) as soon as reasonably
possible after the date of the Change of Control, but in no event later than the
15th day of the third month after the end of the Calendar Year in which such
Change of Control occurs.


8.    Withholding. On or before the Delivery Date, the Company may require
Holder (or Holder’s Beneficiary) to pay to the Company an amount the Company
deems necessary to satisfy its (or an Affiliate’s) obligation to withhold
federal, state, local, and foreign income or other taxes that Holder incurs as a
result of the settlement of the Award. Such tax obligations may be paid by
Holder (or Holder’s Beneficiary) to the Company (a) in cash, (b) by delivery of
previously owned shares of Common Stock, (c) through net settlement of the
Award, or (d) through any other method permitted under the Plan and approved by
the Committee. If the tax obligations are satisfied through the withholding of
shares of Common Stock through net settlement, the number of shares of Common
Stock that may be withheld shall be limited to the number of shares of Common
Stock that have an aggregate Fair Market Value on the Delivery Date equal to the
aggregate amount of the tax liabilities determined based on the applicable
minimum statutory withholding rates for federal, state, local, and foreign tax
purposes, including payroll taxes, or such other withholding rate as determined
by the Committee in its discretion if determined not to be detrimental to the
Company or Holder.


9.    Issuance of Common Stock. Without limitation, Holder shall not have any of
the rights and privileges of an owner of the Company’s Common Stock (including
voting rights and dividend rights), until the Vesting Date. The Company shall
deliver the Earned Performance Shares in the form described in Section 1 above
(reduced by the number of shares of Common Stock delivered to the Company to pay
required withholding under Section 8 above) to Holder as soon as reasonably
possible following vesting. The Holder agrees that the delivery of Common Stock
is subject to the Company’s stock ownership guidelines, as potentially modified
from time to time.


10.    Administration. Without limiting the generality of the Committee’s
rights, duties and obligations under the Plan, the Committee shall have the
following specific rights, duties and obligations with respect to this Award.
Without limitation, the Committee shall interpret conclusively the provisions of
the Award, adopt such rules and regulations for carrying out the Award as it may
deem advisable, decide conclusively all questions of fact arising in the
application of the Award, certify the extent to




5



--------------------------------------------------------------------------------





which the Performance Criteria has been satisfied and the Performance Percentage
earned, exercise its right to reduce the Performance Percentage, and make all
other determinations and take all other actions necessary or desirable for the
administration of the Award. The Committee is authorized to change any of the
terms or conditions of the Award in order to take into account any material
unanticipated change in the Company’s or a Peer Company’s operations, corporate
structure, assets, or similar change, but only to the extent such action carries
out the original purpose, intent and objectives of the Award, and, to the extent
the Award is intended to qualify as “performance based” under Section 162(m) of
the Internal Revenue Code, does not affect such qualification. All decisions and
acts of the Committee shall be final and binding upon Holder and all other
affected parties. The Committee, without limitation, may delegate all of what,
in its sole discretion, it determines to be ministerial duties to an
administrator; provided, further, that the determinations under, and the
interpretations of, any provision of the Award by the Committee shall, in all
cases, be in its sole discretion, and shall be final and conclusive.


11.    Beneficiary. Holder’s rights hereunder shall be exercisable during
Holder’s lifetime only by Holder or Holder’s legal representative. Holder may
file with the Committee a written designation of beneficiary (such person(s)
being the Holder’s “Beneficiary”), on such form as may be prescribed by the
Committee. Holder may, from time to time, amend or revoke a designation of
Beneficiary. If no designated Beneficiary survives Holder, the Holder’s estate
shall be deemed to be Holder’s Beneficiary.


12.    Adjustments in this Award. In addition to any adjustments under Section 5
herein, in the event of any dividend or split of the primary common equity
security of the Company, or recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of such shares, or other similar corporate change, with regard to the
Company, appropriate adjustments may be made to this Award in a manner deemed
equitable by the Committee.


13.    Holder’s Access to Information. As soon as reasonably possible after the
close of the preceding Calendar Year, the Committee shall make all relevant
annually determined calculations and determinations hereunder, and will furnish
all such relevant information to Holder as soon as reasonably possible following
the date on which all, or a substantial majority, of the information is
available.


14.    No Transfers Permitted. The rights under this Award are not transferable
by the Holder other than by will or the laws of descent and distribution, and so
long as Holder lives, only Holder or his or her guardian or legal representative
shall have the right to receive and retain Earned Performance Shares.


15.    No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon Holder any right with respect to continuation of employment by the
Company, or any right to provide services to the Company, nor shall they
interfere in any way with Holder’s right to terminate employment, or the
Company’s right to terminate Holder’s employment, at any time.


16.    Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with, and be governed by, the laws of Delaware.


17.    Binding Effect. This Award shall inure to the benefit of and be binding
upon the heirs, executors, administrators, permitted successors and assigns of
the parties hereto.


18.    Waivers. Any waiver of any right granted pursuant to this Award shall not
be valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.


19.    Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.


20.    Clawback. The Performance Shares are subject to any written clawback
policies that the Company, with the approval of the Board, may adopt. Any such
policy may subject the Performance Shares and amounts paid or realized with
respect to the Performance Shares to reduction, cancelation, forfeiture or
recoupment if certain specified events or wrongful conduct occur, including but
not limited to an accounting restatement due to the Company’s material
noncompliance with financial reporting regulations or other events or wrongful
conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the Securities and Exchange Commission and that the
Company determines should apply to the Performance Shares.


21.    Compliance with Securities Laws. Notwithstanding any provision of this
Award to the contrary, the issuance of Stock will be subject to compliance with
all applicable requirements of federal, state, or foreign law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Stock may then be listed. No Stock will be issued




6



--------------------------------------------------------------------------------





hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other laws or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is at the time of issuance in
effect with respect to the shares issued or (b) in the opinion of legal counsel
of the Company, the shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. THE HOLDER IS CAUTIONED THAT ISSUANCE OF COMPANY COMMON STOCK UPON THE
VESTING OF PERFORMANCE SHARES GRANTED PURSUANT TO THIS AWARD MAY NOT OCCUR
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares of Stock subject to the Award will relieve the Company of any
liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate persons to make shares of Stock available for
issuance.


22.    Section 409A of the Code. It is the intention of the Committee that this
Award is exempt from the Nonqualified Deferred Compensation Rules as a
short-term deferral (within the meaning of such rules), and, as such, that this
Award will be operated and construed accordingly. Neither this Section 22 nor
any other provision of this Award or the Plan is or contains a representation to
the Holder regarding the tax consequences of the grant, vesting, settlement, or
sale of this Award (or the Stock underlying this Award), and should not be
interpreted as such.


[Signature page to follow]




7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representatives on the Date of Grant.




 
DENBURY RESOURCES INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Phil Rykhoek
Chief Executive Officer
 
Mark C. Allen
Senior Vice President and Chief Financial Officer







8



--------------------------------------------------------------------------------





ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of the Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions, factual determinations, and/or interpretations (including,
without limitation, all interpretations of the meaning of provisions of the
Plan, or Award, or both) of the Committee regarding any questions arising under
the Plan, or this Award, or both.


Effective as of the Date of Grant.


 
 
 
 
 
Holder's Signature







9



--------------------------------------------------------------------------------





Appendix A
 
Peer Companies
 
California Resources Corporation (CRC)
Canadian Oil Sands Limited (COS.TO)
Concho Resources, Inc. (CXO)
ConocoPhillips (COP)
Continental Resources, Inc. (CLR)
Crescent Point Energy Corp. (CPG)
Devon Energy Corporation (DVN)
Marathon Oil Corporation (MRO)
MEG Energy Corporation (MEG.TO)
Murphy Oil Corporation (MUR)
Oasis Petroleum, Inc. (OAS)
Occidental Petroleum Corporation (OXY)
Pioneer Natural Resources Company (PXD)
Sandridge Energy, Inc. (SD)
SM Energy Company (SM)
Vermilion Energy (VET)
Whiting Petroleum Corporation (WLL)


In the event that a Peer Company is acquired and ceases to have its primary
common equity security listed or publicly traded, such company will be removed
as a Peer Company for the purposes of calculating achievement of the Performance
Percentage; provided, however, that if a Peer Company is forced to delist from
the securities exchange upon which it was traded due to low stock price or other
reasons or files for bankruptcy, then that company will remain a Peer Company
and shall occupy the last position (or positions, if there are more than one
such companies) in the TSR ranking.








10

